Digitally signed by
                                                                         Reporter of
                                                                         Decisions
                                                                         Reason: I attest to
                       Illinois Official Reports                         the accuracy and
                                                                         integrity of this
                                                                         document
                              Appellate Court                            Date: 2019.02.05
                                                                         15:11:05 -06'00'



                      In re I.W., 2018 IL App (4th) 170656



Appellate Court   In re I.W., a Minor (The People of the State of Illinois, Petitioner-
Caption           Appellee, v. Danial W., Respondent-Appellant).



District & No.    Fourth District
                  Docket No. 4-17-0656



Filed             February 21, 2018



Decision Under    Appeal from the Circuit Court of McLean County, No. 16-JA-35; the
Review            Hon. Kevin P. Fitzgerald, Judge, presiding.



Judgment          Affirmed.


Counsel on        Lora A. Keller, of Cover, Evans & Fricke, LLP, of Bloomington, for
Appeal            appellant.

                  Jason Chambers, State’s Attorney, of Bloomington (Patrick Delfino,
                  David J. Robinson, and John Zimmerman, of State’s Attorneys
                  Appellate Prosecutor’s Office, of counsel), for the People.



Panel             JUSTICE STEIGMANN delivered the judgment of the court, with
                  opinion.
                  Justice Holder White concurred in the judgment and opinion.
                  Justice DeArmond specially concurred, with opinion.
                                                OPINION

¶1         Respondent, Danial W., appeals the termination of his parental rights to I.W., born
       February 8, 2016. He argues (1) the finding of parental unfitness is against the manifest weight
       of the evidence and (2) he was denied effective assistance by counsel. After reviewing the
       record, we find no merit in either claim. Therefore, we affirm the trial court’s judgment.

¶2                                         I. BACKGROUND
¶3                                    A. Why I.W. Came Into Care
¶4         On May 11, 2016, a friend who had been staying with respondent and I.W.’s mother, Sarah
       Z., called the police after seeing the mother throw three-month-old I.W. into a crib while
       having an argument with respondent.
¶5         I.W. was placed in the custody of the mother’s sister, Rachel Z.

¶6                                B. Respondent’s Counsel Moves for a
                             Continuance on Behalf of the Mother’s Counsel
¶7         On June 21, 2016, the trial court held a pretrial hearing. At the beginning of the hearing, the
       court stated, for the record, that the mother was present with Assistant Public Defender
       Jennifer Patton, who was standing in for Assistant Public Defender Matthew Koetters.
       Assistant Public Defender Robert Keir was present with respondent. The court noted that,
       previously, in the shelter-care hearing, which was held on May 16, 2016, Patton appeared for
       respondent and Koetters appeared for the mother. The trial court asked, “You know, so there’s
       no issue, Ms. Patton was here for Mr. Keir the last time. Does anyone see that as an issue? Ms.
       Patton was here for Mr. Keir with [respondent] the last time.” The attorneys and the court
       agreed that because nothing of substance would be addressed in the present hearing, the
       temporary switch would pose no problem.
¶8         For the record, the assistant state’s attorney asked Patton:
                   “MS. McLAUCHLAN: Ms. Patton, you haven’t given any legal advice to [the
              mother], have you?
                   MS. PATTON: No, Judge. I told her Mr. Koetters was out of the office and he was
              asking to continue the case until he returns.”

¶9                            C. The Petition to Terminate Parental Rights
¶ 10       On March 6, 2017, the State filed a petition for the termination of parental rights. The State
       alleged that respondent met two of the statutory definitions of an “unfit person”: (1) he had
       failed to maintain a reasonable degree of interest, concern, or responsibility as to I.W.’s
       welfare (see 750 ILCS 50/1(D)(b) (West 2016)) and (2) an intellectual or developmental
       disability rendered him unable to discharge his parental responsibilities (see id. § 1(D)(p)).

¶ 11                  D. The Mother Voluntarily Surrenders Her Parental Rights
¶ 12       On July 25, 2017, after being admonished by the trial court, Sarah Z. voluntarily
       surrendered her parental rights to I.W. and consented to the adoption of I.W.—but only by her



                                                    -2-
       sister, Rachel Z., and her sister’s husband, Jessup F.

¶ 13                     E. Psychological Opinion Testimony in the Fitness Hearing
¶ 14       On August 9, 2017, the trial court held a fitness hearing. For purposes of the hearing, the
       State’s only theory was that respondent was an “unfit person” within the meaning of section
       1(D)(p) of the Adoption Act (id. (intellectual or developmental disability)).
¶ 15       At the beginning of the hearing, the parties stipulated to the qualifications of Judy Osgood,
       a clinical psychologist the trial court had appointed to evaluate the parents. The stipulation was
       that “Osgood’s education, training[,] and experience as a licensed clinical psychologist in the
       State of Illinois qualifie[d] her to testify as an expert in the field of psychology.”
¶ 16       Osgood testified she met with respondent on October 4, 2016, for 2½ to 3 hours and
       performed a psychological evaluation. She determined that because of limitations in his
       cognitive abilities and academic skills, she was unable to administer all the tests she typically
       would have administered. Specifically, she was unable to do “standardized psychological and
       personality testing.” She was able, however, to administer an intelligence test.
¶ 17       The assistant state’s attorney handed Osgood a copy of section 1-116 of the Mental Health
       and Developmental Disabilities Code (Code) (405 ILCS 5/1-116 (West 2016)), which defined
       an “intellectual disability” as “significantly subaverage general intellectual functioning which
       exists concurrently with impairment in adaptive behavior and which originates before the age
       of 18 years.” She asked Osgood if respondent had an “intellectual disability” within the
       meaning of the statutory definition. Osgood answered yes.
¶ 18       For one thing, respondent had “significantly subaverage general intellectual functioning.”
       Id. He had a full-scale intelligence quotient (IQ) of 67, which was “at the one percentile for his
       age group.”
¶ 19       This intellectual deficit “exist[ed] concurrently with impairment in adaptive behavior.” Id.
       His reading and math skills were at the level of kindergarten or first grade. He had difficulty
       assimilating and applying information. Two organizations had observed and documented his
       extreme difficulty with learning and reasoning: The Baby Fold, where he had taken a parenting
       course, and Chestnut Health Systems, where he had received domestic-violence services. In
       the parenting course, for example, even though he did everything that was required of him, he
       ultimately failed the course because at examination time he was unable to understand and
       apply the material that had been taught. Osgood testified:
                “Not only was he unable to pass the course, [but] he was really unable to apply the
                information and benefit from it to assimilate the information. Based upon the report I
                received is that post-test that he still demonstrated a lot of the risk factors for parenting
                a child. Difficulties with empathy, unrealistic expectations of a child, just having
                difficulty understanding appropriate forms of intervention and disciplining a child.”
¶ 20       Osgood saw an impairment of empathy and judgment in respondent’s decision not to call
       the police when the mother threw I.W. into the crib. A friend, rather than he, had made the call,
       and he admitted to Osgood that, at the time, he never had any intention to call the police. The
       domestic violence the mother had inflicted on respondent himself was severe: at various times
       she had shot him with a BB gun and paint gun and had stabbed him. Nevertheless, he remained
       in a relationship with her, apparently unable to comprehend the danger to I.W.



                                                     -3-
¶ 21       In Osgood’s opinion, any child left in respondent’s care would be at a “high risk of harm,”
       and because of his chronic intellectual deficit, his parental deficiencies were uncorrectable.
       This was a lifelong condition. According to an individualized education plan in his high school
       records, he was tested at age 16 and was found at that time to have subaverage intellectual
       functioning with impairments in speech and language.
¶ 22       Osgood’s diagnoses were an intellectual disability, parent-child relational problems, and
       personal risk factors. In her report, which was admitted as petitioner’s exhibit No. 1, she made
       recommendations calculated to help respondent function better in society. She believed he was
       incapable, however, of benefitting from services and treatment calculated to improve his
       performance as a parent.
¶ 23       On cross-examination, respondent’s attorney asked Osgood:
                   “Q. [O]n page [6] of your psychiatric report, you testified that he was unable to
               complete standardized testing?
                   A. That’s correct.
                   Q. So how were you able to administer these tests then?
                   A. I apologize. I meant psychological and personality standardized testing.
                   Q. So that didn’t affect how you got these results?
                   A. Not for the IQ testing.”
¶ 24       At the conclusion of the evidence and after hearing arguments, the trial court found, by
       clear and convincing evidence, that respondent was an “unfit person” within the meaning of
       section 1(D)(p) of the Adoption Act—that is, he had an inability to discharge parental
       responsibilities by reason of intellectual and developmental disability, and the inability would
       “extend beyond a reasonable period of time.” The court remarked that Osgood, “an extremely
       competent and experienced clinical psychologist,” had “testified qualifiedly, *** very clearly,
       concisely[,] and in the Court’s mind very convincingly” to that effect.

¶ 25                              F. The Hearing on I.W.’s Best Interests
¶ 26       Immediately after finding respondent to be an “unfit person,” the trial court heard evidence
       on the best interests of I.W. We need not recount all the evidence in the best-interest hearing
       because the only argument respondent makes regarding that hearing is that his attorney failed
       to cross-examine the foster parent, Rachel Z., about the termination of her parental rights to
       one of her own children, as revealed in a court order respondent has included in the appendix of
       his brief. In the present case, Rachel Z. testified essentially that I.W. was strongly attached to
       her and her husband and was integrated into their family. She added that they wanted to adopt
       her even if a stipend from the State were discontinued.
¶ 27       In addition to Rachel Z., the State called the caseworker from The Baby Fold, Reland
       Carter, who corroborated I.W.’s attachment to the foster parents and her well-being in the
       foster home. Respondent then testified on his own behalf.
¶ 28       At the conclusion of the best-interests hearing, the trial court went through the factors in
       section 1-3(4.05) of the Juvenile Court Act of 1987 (705 ILCS 405/1-3(4.05) (West 2016)) and
       found it would be in the best interests of I.W. to terminate respondent’s parental rights. The
       court attached particular importance to the factor of permanency (see id. § 1-3(4.05)(g)).



                                                   -4-
¶ 29                                          II. ANALYSIS
¶ 30                               A. The Finding of Parental Unfitness
¶ 31       To validly terminate respondent’s parental rights, the trial court had to make two findings
       in chronological order, each in a separate hearing: (1) the State had proved, by clear and
       convincing evidence, that he was an “unfit person” within the meaning of section 1(D)(p) of
       the Adoption Act (750 ILCS 50/1(D)(p) (West 2016)) and (2) the State had proved, by a
       preponderance of the evidence, that it would be in the best interests of I.W. to terminate
       respondent’s parental rights, appoint a guardian, and authorize the guardian to consent to the
       adoption of I.W. See 705 ILCS 405/2-29(2) (West 2016); In re M.H., 2015 IL App (4th)
150397, ¶ 20, 45 N.E.3d 1107.
¶ 32       Regarding the first of those findings, the finding of unfitness, section 1(D)(p) provides as
       follows:
                   “D. ‘Unfit person’ means any person whom the court shall find to be unfit to have a
               child, without regard to the likelihood that the child will be placed for adoption. The
               grounds of unfitness are any one or more of the following ***:
                                                     ***
                   (p) Inability to discharge parental responsibilities[,] supported by competent
               evidence from a psychiatrist, licensed clinical social worker, or clinical psychologist of
               mental impairment, mental illness[,] or an intellectual disability as defined in Section
               1-116 of the [Code (405 ILCS 5/1-116 (West 2016))], or developmental disability as
               defined in Section 1-106 of that Code [(id. § 1-106)], and there is sufficient
               justification to believe that the inability to discharge parental responsibilities shall
               extend beyond a reasonable time period. However, this subdivision (p) shall not be
               construed so as to permit a licensed clinical social worker to conduct any medical
               diagnosis to determine mental illness or mental impairment.” 750 ILCS 50/1(D)(p)
               (West 2016).
¶ 33       The quoted definition of an “unfit person” refers in turn to definitions in the Code (405
       ILCS 5/1-100 to 6-107 (West 2016)), including the definition of an “intellectual disability.”
       Again, section 1-116 of the Code defines an “intellectual disability” as “significantly
       subaverage general intellectual functioning which exists concurrently with impairment in
       adaptive behavior and which originates before the age of 18 years.” Id. § 1-116.
¶ 34       Osgood opined that respondent had an “intellectual disability” within the meaning of the
       Code and that he met the definition of an “unfit person” in section 1(D)(p) of the Adoption Act.
       (She also opined he had a “developmental disability,” which section 1(D)(p) lists disjunctively
       with an “intellectual disability.”) The trial court found her to be a competent, credible witness
       and accordingly found, by clear and convincing evidence, that respondent was an “unfit
       person.”
¶ 35       This court will reverse the finding of parental unfitness only if it is against the manifest
       weight of the evidence. See In re Addison R., 2013 IL App (2d) 121318, ¶ 22, 989 N.E.2d 224.
       “A determination of unfitness is against the manifest weight of the evidence only if the
       opposite conclusion is clearly evident or the determination is unreasonable, arbitrary, or not
       based on the evidence presented.” Id.
¶ 36       For essentially four reasons, respondent argues the finding of parental unfitness is against
       the manifest weight of the evidence.

                                                   -5-
¶ 37        His first argument is based on the following sentence from Osgood’s report: “[Respondent]
       appears to be functionally illiterate and unable to complete standardized, psychological and
       personality testing with valid results.” Respondent argues, “At no time [did] the State have Dr.
       Osgood explain how she [knew] her testing of [respondent was] in fact valid.” Respondent’s
       attorney, however, stipulated that Osgood was a qualified clinical psychologist. Being a
       qualified clinical psychologist would mean knowing what the prerequisites are for intelligence,
       social-adaptive, and achievement testing—all of which Osgood administered to respondent,
       despite her awareness that he was functionally illiterate. In her professional opinion, being
       functionally literate was a prerequisite for undergoing “standardized, psychological[,] and
       personality testing,” but it was not a prerequisite for undergoing intelligence, social-adaptive,
       and achievement testing. Therefore, she administered to respondent the Adaptive Behavior
       Assessment System-II; the Wechsler Adult Intelligence Scale, Fourth Edition; and the Wide
       Range Achievement Test-3. Because Osgood was, as respondent’s attorney stipulated, a
       qualified clinical psychologist, the trial court could have reasonably taken her word for it that
       functionally illiterate clients could undergo those tests.
¶ 38        Second, respondent contends that “[b]eing illiterate does not mean that a person has a
       mental condition.” Presumably, Osgood would agree. If she thought that illiteracy equated to
       an intellectual disability, she would have administered to respondent a reading test instead of
       the Wechsler Adult Intelligence Scale, Fourth Edition. She did not diagnose him as being
       illiterate; she diagnosed him as having an intellectual disability. Instead of being a “mental
       condition” in and of itself, illiteracy was an “impairment in adaptive behavior” that “exist[ed]
       concurrently with” “significantly subaverage intellectual functioning.” 405 ILCS 5/1-116
       (West 2016).
¶ 39        Third, respondent complains that, in certain questions the State asked witnesses in the
       fitness hearing, the State falsely implied he was receiving supplemental security income
       because of an intellectual disability whereas, in reality, he was receiving social security
       survivor benefits. Questions, however, are not evidence, and we see no indication the trial
       court regarded them as such. We presume the court considered only properly admitted
       evidence. See City of Chicago v. Sievert Electric Co., 134 Ill. App. 3d 552, 556, 481 N.E.2d 1,
       5 (1985).
¶ 40        Fourth, respondent argues that even if the State proved he had a mental disability, the State
       failed to prove that his failure to pass the parenting course was the result of his mental
       disability. Actually, a trier of fact could reasonably conclude it was indeed respondent’s
       intellectual disability that prevented him from passing the parenting course. To pass the
       parenting course—and, more broadly, “to discharge parental responsibilities”—respondent
       had to be able to assimilate and apply information. 750 ILCS 50/1(D)(p) (West 2016).
       According to Osgood’s testimony, he had difficulty assimilating and applying information in
       general—not merely information in written form—and the reason was his intellectual
       disability. Id.
¶ 41        In sum, in our review of the record, we find evidence to support the trial court’s finding that
       respondent was an “unfit person” within the meaning of section 1(D)(p) of the Adoption Act.
       Osgood, a clinical psychologist, administered an intelligence test and found that respondent
       had a full-scale intelligence quotient of 67, which, for his age group, was in the first percentile
       of the population. See id. (“supported by competent evidence from a *** clinical
       psychologist”); 405 ILCS 5/1-116 (West 2016) (“significantly subaverage general intellectual

                                                    -6-
       functioning”). According to an individualized education plan in his high school records,
       respondent was evaluated on May 1, 2008, when he was 16, and at that time, he was found to
       have an intellectual disability and a speech and language impairment. See 405 ILCS 5/1-116
       (West 2016) (“originates before the age of 18 years”).
¶ 42       The record also contains evidence of a concurrent “impairment in adaptive behavior.” Id.
       Osgood writes in her report: “[Respondent] has demonstrated chronic instability in all areas of
       functioning[,] including periods of homelessness, unemployment[,] and unstable relationships.
       [He] appears to be dependent upon others for provision of his basic needs[,] including a
       residence.” As Osgood also noted, respondent seemed impaired in his abilities to feel empathy
       and to use sound judgment, abilities that were essential to adaptive functioning. For all those
       reasons, we are unconvinced that by finding him to be an “unfit person” under section 1(D)(p),
       the trial court made a finding that was against the manifest weight of the evidence. See Addison
       R., 2013 IL App (2d) 121318, ¶ 22.

¶ 43                         B. The Alleged Ineffective Assistance of Counsel
¶ 44                               1. The Cross-Examination of Osgood
¶ 45        In a proceeding to terminate their parental rights, parents have a statutory right to counsel.
       705 ILCS 405/1-5(1) (West 2016). Recognizing parents’ right to counsel would be an empty
       gesture without a corresponding expectation that counsel render effective assistance. In re
       R.G., 165 Ill. App. 3d 112, 127, 518 N.E.2d 691, 700 (1988). Therefore, parents have the
       statutory right to effective assistance by counsel. In re C.C., 368 Ill. App. 3d 744, 748, 859
N.E.2d 170, 173 (2006).
¶ 46        To adjudicate a parent’s claim that he or she received ineffective assistance in a proceeding
       to terminate his or her parental rights, we apply the criteria in Strickland v. Washington, 466
U.S. 668 (1984). R.G., 165 Ill. App. 3d at 127. Those criteria are twofold: (1) representation
       that fell below an objective standard of reasonableness (Strickland, 466 U.S. at 687-88) and (2)
       a reasonable probability that the result of the proceeding would have been different but for the
       objectively unreasonable representation (id. at 694).
¶ 47        Respondent accuses his appointed counsel of rendering ineffective assistance in her
       cross-examination of Osgood in the fitness hearing. Specifically, when Osgood testified it was
       unnecessary for a client to be functionally literate to undergo “IQ testing,” counsel “failed to
       inquire any further.” Respondent insists that counsel should have inquired further and that
       further inquiry would have been fruitful for the defense.
¶ 48        Was it objectively unreasonable of counsel to refrain from inquiring further when Osgood
       testified it was unnecessary for a client to be literate to undergo intelligence testing? See id. at
       687-88; People v. Pecoraro, 175 Ill. 2d 294, 327, 677 N.E.2d 875, 891 (1997). An affirmative
       answer to that question would depend on two conditions: (1) intelligence testing was, in fact,
       valid only if the client was literate and (2) there is reason to suppose that, under further
       cross-examination, Osgood would have so admitted. The record does not appear to lend
       support to either of those conditions. Consequently, we are unconvinced it was objectively
       unreasonable of counsel to refrain from inquiring further when Osgood denied that being
       literate was a prerequisite to undergoing intelligence testing. See Pecoraro, 175 Ill. 2d at 327.
¶ 49        Also, respondent accuses his trial counsel of rendering ineffective assistance by failing to
       ask Osgood, on cross-examination, “what impact [respondent’s functional illiteracy] could


                                                    -7-
       [have] had on other aspects of Dr. Osgood’s evaluation.” Again, that omission is blameworthy
       only if (1) respondent’s functional illiteracy did in fact impact other aspects of Osgood’s
       evaluation and (2) further cross-examination could have induced Osgood to so admit. The
       record appears to offer no support for either proposition. Therefore, we remain unconvinced
       that counsel’s cross-examination of Osgood was objectively unreasonable. See id.

¶ 50                              2. The Cross-Examination of Rachel Z.
¶ 51       Respondent contends his counsel was ineffective by “fail[ing] to ask Rachel Z[.] about the
       termination of her parental rights to her daughter [A.S.]” Respondent requests that we take
       judicial notice of an order entered on March 16, 2017, in a McLean County circuit court case,
       in which the circuit court ended Rachel Z.’s obligation to pay child support for A.S., born in
       2002. The court’s stated reason for ending the child-support obligation was that “termination
       of parental rights [was] entered [November 22, 2016].”
¶ 52       Assuming, for the sake of argument, that the Rachel Z. in case No. 2006-F-88 is the same
       Rachel Z. who is the foster parent of I.W., the documents respondent has gathered from that
       case do not reveal why her parental rights to A.S. were terminated. That information would be
       crucial. Parental unfitness was not necessarily the reason, considering that (1) Rachel Z. was
       raising her other three children (whom she listed in the best-interest hearing) and (2) she
       evidently still was licensed by the Illinois Department of Children and Family Services to be a
       foster parent. She may well have voluntarily surrendered her parental rights to A.S. and
       consented to her adoption, for reasons having nothing to do with her own fitness as a parent.

¶ 53                                3. The Alleged Conflict of Interest
¶ 54       Respondent claims that his counsel, Patton, was in a per se conflict of interest in that on
       May 16, 2016, she represented him in a shelter-care hearing and subsequently, on June 21,
       2016, represented the mother in a hearing. Respondent quotes In re Darius G., 406 Ill. App. 3d
727, 738, 941 N.E.2d 192, 201 (2010): “[W]hile multiple attorneys from the public defender’s
       office may substitute to represent the same client, the same attorney may not during the
       proceedings appear on behalf of different clients.” (Emphases in original.) In Darius G., the
       appellate court found “a per se conflict of interest requiring reversal” because an attorney had
       “appeared on both [the] respondent’s and [the minor’s] behalf at different times during the
       same proceedings.” Id. at 739. “Prejudice [was] presumed[,] and [the] respondent [did] not
       [have to] demonstrate that the conflict [had] contributed to the judgments entered against her.”
       Id.
¶ 55       Actually, as the State points out, Darius G. is distinguishable because on June 21, 2016, in
       the present case, Patton appeared on behalf of a colleague in the public defender’s office solely
       to request a continuance. She did not appear on behalf of the mother. Patton stated, on the
       record, that she was appearing on her colleague’s behalf, and she assured the trial court she had
       given the mother no legal advice. In a footnote of Darius G., which respondent appears to
       overlook, the appellate court made a critical distinction between representing the client and
       representing an unavailable attorney for the purpose of requesting a continuance:
                   “The State asserts that Herrmann [(the conflicted attorney)] ‘stepped up’ at these
               proceedings, suggesting that he merely appeared to assist his colleagues who could not
               be present. To the contrary, Herrmann appeared on behalf of his clients. He did not, for
               example, represent to the court that respondent’s (or [the minor’s]) counsel was

                                                   -8-
               unavailable and that a continuance was needed. This distinction is critical because, in
               the latter example, Herrmann would be representing his office or his colleague, not a
               client. Accordingly, there would be no conflict.” (Emphasis in original.) Id. at 738 n.4.
       Because the footnote is directly on point, we reject respondent’s claim of a per se conflict of
       interest.

¶ 56                                     III. CONCLUSION
¶ 57      For the foregoing reasons, we affirm the trial court’s judgment.

¶ 58      Affirmed.

¶ 59       JUSTICE DeARMOND, specially concurring:
¶ 60       While I agree with the conclusion because of the extremely high hurdle of overcoming the
       manifest weight of the evidence standard, I strongly disagree with the way in which the finding
       of unfitness was obtained. This case began with a clear understanding by all parties involved
       regarding the parents’ developmental and/or cognitive delays. Trial courts and the State should
       pay special attention to these cases to ensure the Department of Children and Family Services
       (DCFS) has made reasonable accommodations in providing services to aid parents in family
       reunification, as the Americans with Disabilities Act of 1990 (ADA) (42 U.S.C. §§ 12101 to
       12213 (2012)) and section 504 of the Rehabilitation Act of 1973 (section 504) (29 U.S.C.
       §§ 701 to 794 (2012)) demand, which simply was not done in this case.
¶ 61       Here, the DCFS shelter-care report filed May 16, 2016, the same date the original petitions
       for adjudication of wardship were filed, stated “Child Protection Specialist noted that Sarah
       [Z.] [(the mother who subsequently voluntarily surrendered her parental rights)] has cognitive
       delays. Sarah [Z.] is unable to state what her delays are other than a speech impediment.
       [Respondent] is reported to have significant cognitive delays as well.” So, it was known to
       DCFS, as well as the trial court, by the day the case began that respondent may have
       “significant cognitive delays.”
¶ 62       The family service plan dated June 8, 2016, noted “The parents are cognitive [sic] delayed
       and needs [sic] parenting/coaching classes.” In her report, caseworker Alissa Baertsch said she
       would be referring both to individual therapy, to couple’s therapy, and for a psychological
       assessment.
¶ 63       Interestingly, she also stated the parents were “being referred for a psychological
       assessment due to their low level of functioning in order to determine if they can appropiately
       [sic] parent and care for their daughter.” There is no indication a reason for the referral, or a
       goal of the assessment, was to determine what necessary accommodations may need to be
       made to assist them in participating in and successfully completing services. She noted both
       parents were willing to participate in services and work toward reunification.
¶ 64       According to the family service plan, the start date for measuring the parents’ performance
       was June 8, 2016, with a target completion date of December 8, 2016. By that time, respondent
       was expected to complete the parenting class successfully, cooperate with and attend
       individual therapy, be cooperative in sessions and put what he learns into practice, obtain a
       mental-health assessment and follow all recommendations of the assessment, address
       anger-management concerns in individual therapy, participate in couple’s counseling, obtain a

                                                   -9-
       psychological assessment (separate from the mental-health assessment referenced above),
       obtain a domestic-violence assessment, maintain suitable and stable housing and employment,
       attend visitations, cooperate with The Baby Fold and all outside service providers, as well as
       meet with the caseworker regularly.
¶ 65       At the July 27, 2016, final pretrial hearing, the trial court noted the parties were tendering
       an agreed order for psychological evaluations of the parents, and the matter was continued to
       August 17 for another final pretrial hearing and the adjudication was set for August 24, 2016.
       At the adjudicatory hearing on August 24, 2016, when questioned by his counsel, respondent
       said he had individualized education plans while attending school, but they were for speech
       only and he was otherwise “mainstreamed.” This did not correspond with the observations of
       other reporters, who perceived respondent to have significant cognitive issues.
¶ 66       When the child protection specialist, Patricia Shannon, testified to her involvement with
       the parties, although admitted by the trial court for a limited purpose, she indicated medical
       personnel familiar with respondent and the mother had expressed their concerns to her about
       the mental abilities of both parents and described them as having the mental capacity of “a
       child.”
¶ 67       The trial court found the State had failed to prove the dependency allegations regarding
       respondent based on cognitive delays or disabilities but found the allegations to be proved
       against the mother, as the evidence of her cognitive issues was substantially greater.
¶ 68       The dispositional hearing set for September 27 was continued to November 15 to allow
       both parents time to obtain the psychological evaluations, which had been previously ordered
       on July 27, 2016. Even though the caseworker noted in June 2016 she was making a referral for
       them, as of September, it still had not taken place. Nothing in the record indicates either parent
       was objecting or refusing to obtain the evaluation voluntarily; however, no order was tendered
       until July 27, 2½ months after case opening. No evidence in the record shows any service
       provider was investigating necessary accommodations.
¶ 69       The dispositional report filed September 15, 2016, indicated respondent “has completed a
       nurturing and parenting class through The Baby Fold however his scored [sic] did not show
       enough of an increase for him to have passed the class.” The report gives no indication
       regarding the nature of the accommodations, if any, which were made for respondent in order
       for him to complete the class. By the time of the dispositional hearing, the psychological
       evaluation had not yet been completed.
¶ 70       According to the dispositional report, respondent attended three sessions at Chestnut
       Health Systems to complete a mental-health assessment; however, it could not be completed
       due to respondent “giving conflicting information at each appointment. The therapist reported
       that she is going to wait until the psychological [assessment] is completed and then write her
       assessment.” What did that mean? What was the nature of the “conflicting information” that
       would make it impossible to complete a basic mental-health assessment, especially in light of
       the apparent and obvious cognitive delays observed by Dr. Osgood in October? The report
       writer said respondent’s intellectual functioning appeared to be below average. The report
       writer’s impression of respondent was as follows:
               “He has cognitive delays which may negatively impact his ability to parent in a safe
               and effective manner. He is angry about [I.W.’s] placement and would like her to be
               moved with his extended family. He appears to love his daughter and desires what is
               best for her. [Respondent] is participating in parenting education; he explained that,

                                                   - 10 -
               while he struggles with the homework, he continues to desire to learn the information
               that is being taught. [Respondent] appears motivated, willing to cooperate and
               dedicated to reunification with his daughter.”
¶ 71       However, by the time of the September 15, 2016, dispositional report, respondent had yet
       to receive either a mental-health assessment or a psychological evaluation, but he had been
       attending the various classes he was expected to attend. The record gives no indication any
       accommodations were made for him in any of these classes.
¶ 72       Respondent had been found to be cooperative with The Baby Fold and had attended all
       classes, sessions, and visits. The record gives no indication he was provided any sort of
       assistance during visits to help him implement the things he was being taught in the parenting
       classes or anywhere else. According to the report, he continued to be cooperative with The
       Baby Fold and all outside service providers, and he was “willing to complete anything that was
       asked of him.”
¶ 73       The report noted how respondent had yet to complete the psychological assessment and,
       once done, “the agency will be able to better recommend necessary services.” The clear import
       of this notation, which was never contradicted through testimony, was until the psychological
       evaluation was completed, no accommodations would be made to assist respondent with his
       participation in the required classes.
¶ 74       At the November 15, 2016, dispositional hearing, respondent’s counsel argued for
       additional time but did not seek, nor did anyone else, assistance or accommodations in any of
       the services offered to respondent in order to facilitate parenting. The trial judge, however,
       recognized the need to allow respondent more time, stating “I don’t think there’s any question
       that these parents will do everything that they can to try to regain custody. The issue is whether
       they can or not. I think that I’m not willing at this point to give up on that possibility.”
¶ 75       The December 6, 2016, family service plan (which the trial court found appropriate in its
       dispositional order) noted both parents completed the “Nurturing and Parenting Class” through
       The Baby Fold; however, “neither of them had made enough progress in the class to
       successfully complete the class.” It then went on to note:
               “It is recommended that they received [sic] one on one parenting. The worker is
               looking for a class that would be able to give the time and assistance needed in order for
               [respondent] and Sarah to gain an understanding of parenting.”
¶ 76       This was the first indication any effort was being made to assist respondent, whom the
       DCFS psychologist had indicated in October was in need of assistance. By now, the child had
       been in care for seven months, and during that time, nothing had been done to accommodate
       the special needs of this parent.
¶ 77       Perhaps most confusing is a notation in the service plan, which noted respondent
       “completed a Mental Health Assessment with Nancy Duffy through Chestnut Health Systems
       on 9/23/16. It was recommended that he undergo a Psychological assessment as well as
       participate in trauma informed individual counseling.” This was the mental-health assessment
       DCFS had previously indicated could not be completed due to respondent’s inconsistent
       responses, and because of which, DCFS was going to wait until the psychological evaluation
       was done before performing.




                                                   - 11 -
¶ 78       However, it appears DCFS decided to go ahead and do the mental-health assessment,
       which, amazingly, recommended a psychological evaluation—probably like the one already
       scheduled to take place approximately two weeks later.
¶ 79       The plan went on to note as follows:
                   “[Respondent] also completed a Domestic Violence with Todd Smith at Chestnut
               on 11/2/16. It is recommended that [respondent] attend [i]ndividual sessions to address
               domestic violence topics rather than group classes due to his intellectual limitations.
               Nancy and Todd will determine whether these two services will be put together into
               one treatment plan and be handled by one therapist or whether they will meet with
               [respondent] separately for each service.”
¶ 80       Once again, this was the first indication any accommodation was being sought. However,
       none of it related to parenting or nurturing skills, which were considered by the trial court to be
       the most important, and the reason why it agreed to allow additional time before considering a
       goal change.
¶ 81       In explaining the reasons for the permanency goal of return home pending a status hearing,
       the report noted: “While both [respondent] and Sarah are willing to participate in services and
       are cooperative with the agency, there is concern due to their cognitive functioning level as to
       whether they are capable of appropriately parenting [I.W.] and being able to keep her safe and
       meet her needs.”
¶ 82       Yet, as of the date of the report, nothing had been done to provide any level of
       accommodation or assistance to achieve the goal. The plan noted the recommendations of Dr.
       Osgood and listed the nature of services that might be of assistance, but the report indicated
       counseling services had not yet begun “due to the therapists deciding the best way to proceed.”
       Throughout this report, as well as all the others, it was noted respondent was fully cooperative,
       fully participating, and wanted to pursue reunification. Instead, DCFS decided he would be set
       up for individual sessions to address domestic-violence issues, and referrals were going to be
       submitted.
¶ 83       During this evaluation period, other than housing, respondent was listed as satisfactory on
       everything except individual therapy and parenting. The reason for the “unsatisfactory in
       individual therapy” was because DCFS had not yet set it up. Respondent “has not yet started
       sessions as Chestnut is determining the best plan for services moving forwards.” The reason
       for the unsatisfactory rating in parenting was because respondent “did not make enough
       progress in Nurturing and Parenting Class in order to successfully complete it. The worker is
       trying to locate a one on one parenting class to refer [respondent] for so that the class can be
       catered to [his] specific needs.” (Emphasis added.) He was therefore rated unsatisfactory, both
       for goals for which he was provided no service, and for a goal for which everyone in the case
       had agreed he needed accommodation.
¶ 84       According to the report, respondent attended every visit, displayed appropriate behavior
       during the visits, and played and interacted appropriately with I.W. He never canceled a visit,
       and he arrived late for only one. When they discussed his parenting classes, it was noted that
       respondent “has done a good job of using techniques he learned during parenting classes when
       he visits with [I.W.]”




                                                   - 12 -
¶ 85        By the time of the December family service plan, nothing had yet been done to make
       accommodations for the most important class respondent was being offered—that of nurturing
       and parenting the child.
¶ 86        The court-appointed special advocate (CASA) report, filed February 28, 2017, indicated
       the caseworker had met most recently with respondent on February 15, and at that time he was
       still on a waiting list for individualized parenting classes through the Center for Youth and
       Family Solutions (CYFS). He was attending domestic-violence counseling and individual
       counseling with Chestnut Health Systems, but he had yet to receive the specialized assistance
       needed for the most important issue and the one upon which the State was going to base its
       termination petition. According to the CASA representative, her issues with respondent
       appeared unrelated to parenting but to external issues such as his family support system or
       relationships.
¶ 87        As of the date of the permanency report filed March 1, 2017, respondent was still on the
       waiting list for individual parenting classes through CYFS. He had yet to receive the
       accommodations to which he was entitled for services before terminating his parental rights.
¶ 88        I recognize the State proceeded to termination based solely on the report of the
       psychologist. However, before that decision was to be made, since DCFS and the trial court
       were requiring respondent to participate in services and tracking his performance in them, both
       the ADA and section 504 required DCFS to make all necessary accommodations in services
       first. If, after making that good-faith effort, the ultimate conclusion was that respondent was
       unable to safely parent a child, then termination might have been in order.
¶ 89        Title II of the ADA (Title II) provides that “no qualified individual with a disability shall,
       by reason of such disability, be excluded from participation in or be denied the benefits of the
       services, programs or activities of a public entity, or be subjected to discrimination by such
       entity.” 42 U.S.C. § 12132 (2012). A child-welfare agency or trial court may not engage in any
       practice or administration of a program in such a way as to “have the effect of discriminating
       on the basis of disability, or that [has] the purpose or effect of defeating or substantially
       impairing the accomplishment of the objectives of the child welfare agency’s or court’s
       program for persons with disabilities.” U.S. Dep’t Health & Human Servs. & U.S. Dep’t
       Justice, Protecting the Rights of Parents and Prospective Parents with Disabilities: Technical
       Assistance for State and Local Child Welfare Agencies and Courts Under Title II of the
       Americans with Disabilities Act and Section 504 of the Rehabilitation Act (Aug. 2015),
       https://www.ada.gov/doj_hhs_ta/child_welfare_ta.html.
¶ 90        As that publication notes, individuals with disabilities must be provided with opportunities
       to benefit from participation in “child welfare programs, services, and activities that are equal
       to those extended to individuals without disabilities,” as well as the necessary “aids, benefits,
       and services different from those provided to other parents and prospective parents where
       necessary to ensure an equal opportunity to obtain the same result or gain the same benefit,
       such as family reunification.” Id. “[S]ervices must be adapted to meet the needs of a parent or
       prospective parent who has a disability in order to provide meaningful and equal access to the
       benefit.” Id.; see also 28 C.F.R. § 35.130(b)(1)(ii)-(iv) (2015).
¶ 91        Title II requires child-welfare agencies to make all reasonably necessary modifications to
       programs or activities to allow disabled participants to fully engage, furnish auxiliary aids and
       services where necessary to ensure effective communication, administer services in the most
       integrated setting appropriate to the needs of the disabled participant, and provide, as needed,

                                                   - 13 -
       services or advantages beyond those required by regulation to people with disabilities. Nat’l
       Council on Disability, Ch. 5: The Welfare System: Removal, Reunification, and Termination,
       Rocking the Cradle: Ensuring the Rights of Parents with Disabilities and Their Children,
       https://ncd.gov/publications/2012/Sep272012/Ch5 (last visited Jan. 22, 2018).
¶ 92        Here, although everyone was aware of respondent’s cognitive deficits, and in spite of the
       trial court’s expressed indication more time should be given in order to provide services to
       respondent in a manner he could understand, nothing was done to facilitate services regarding
       parenting or nurturing at a level respondent could comprehend. In fact, nothing at all was
       provided in that regard by the time of termination that related in any way to his ability to parent
       the child.
¶ 93        If termination is allowed in this fashion, we do not need to offer disabled persons an
       opportunity to participate in services; we may simply rely upon the opinion of the psychologist
       who says they are unable and will always be unable, and let it go at that. I am mindful the
       testimony of an expert may be sufficient to establish unfitness under section 1(D)(p) of the
       Adoption Act (750 ILCS 50/1(D)(p) (West 2016)). See In re R.M.B., 146 Ill. App. 3d 523, 496
N.E.2d 1248 (1986) (although even more evidence was presented regarding the parent’s
       performance during the pendency of the case); In re E.J.F., 161 Ill. App. 3d 325, 514 N.E.2d
544 (1987) (which again included more evidence of the parent’s performance). For what
       purpose do we require parents to cooperate and participate in services if not to show either they
       are capable (or willing) to do so, or not? If a finding is based solely on the testimony of the
       expert, there is no need to offer services in the first place. Once the opinion is rendered, the
       State should be able to proceed to termination. Why is the State not allowed to proceed to
       expedited termination except under special and limited circumstances? Because the parent is
       permitted a reasonable period of time to show compliance or ability, all of which then gets
       weighed by the trial court if the State decides to proceed to termination.
¶ 94        The March 2017 petition to terminate parental rights alleged, in subparagraph 7(a),
       respondent was unfit under section 1(D)(b) (750 ILCS 50/1(D)(b) (West 2016)) in that “he has
       failed to maintain a reasonable degree of interest, concern, or responsibility as to the minor’s
       welfare.” Paragraph 7(b) alleged the inability to discharge parental responsibilities due to
       intellectual developmental disabilities (id. § 1(D)(p)), and at the outset of the hearing, the State
       indicated it was proceeding only on paragraph 7(b).
¶ 95        The State was therefore required to show respondent had “an inability to discharge parental
       responsibilities by reason of intellectual and developmental disability” and that inability would
       extend beyond a reasonable period of time. The State’s evidence, excluding various documents
       of which it asked the trial court to take judicial notice, was based solely on the testimony of Dr.
       Osgood. One might surmise one reason why no evidence was presented regarding his progress
       in any services geared toward parenting was because DCFS, although aware of his cognitive
       deficits, never provided an accommodated program of parenting or nurturing classes
       throughout the life of the case from which to gauge his ability to do so.
¶ 96        Having established a permanency goal of returning I.W. to the home at the outset of the
       case, DCFS, in order to provide respondent the opportunity to comply, was obligated to
       provide the necessary services, after which the State, and ultimately the trial court, could
       determine whether the inability existed, to what extent, and for what duration. The court was
       not required to rely on the testimony of the doctor any more than it was required to rely on the
       testimony of any other witness.

                                                    - 14 -
¶ 97        The State has the burden of proving unfitness by clear and convincing evidence. In re J.G.,
        298 Ill. App. 3d 617, 627, 699 N.E.2d 167, 174 (1998). By the language of the statute,
        “competent evidence from the designated category of experts must show the parent suffers
        from a mental disability which prevents him or her from discharging his parental
        responsibilities.” In re M.F., 326 Ill. App. 3d 1110, 1114, 762 N.E.2d 701, 705 (2002). The
        State was then required to present sufficient evidence to conclude the inability to discharge
        parental responsibilities would extend beyond a reasonable time. In re J.A.S., 255 Ill. App. 3d
822, 824, 627 N.E.2d 770, 771 (1994).
¶ 98        Courts upholding the termination of parental rights have generally been provided more
        information than merely that of the mental-health expert in order to determine the second
        prong, i.e., the duration of the likely inability to parent. For example, in M.F., 326 Ill. App. 3d
        at 1114, this court had before it a parent with a diagnosis of schizoaffective disorder and
        paranoid schizophrenia where a licensed clinical psychologist both examined the mother and
        reviewed the notes of her treating psychiatrist. The notes revealed previous suicide attempts,
        unusual behavior, bizarre mood swings, delusions, and hallucinations extending over a 10-year
        period. Id. There was, however, additional testimony regarding her behavior during visits and
        her performance in parenting classes. Id. at 1115.
¶ 99        In J.A.S., 255 Ill. App. 3d at 824, it appears the only evidence of unfitness came from a
        clinical psychologist. However, the diagnosis was chronic schizophrenia, disorganized type,
        and the respondent dealt with a long-term mental illness. Id. Further, the psychologist
        concluded the respondent’s inability to function as a parent could endanger the child if placed
        in her care. Id.
¶ 100       R.M.B., 146 Ill. App. 3d 523, dealt with a parent who was mildly mentally retarded and
        paranoid schizophrenic. The trial court relied not only on the testimony of a psychologist who
        both tested and interviewed the parent but also the testimony of DCFS workers regarding her
        performance at visitations and in programs offered to assist her. Id. at 526. The court
        specifically noted not only the mental limitations of the parent but also the efforts that had been
        made to assist her in acting in a more mature and responsible way toward her child, including
        parenting programs. Id. at 528.
¶ 101       E.J.F., 161 Ill. App. 3d at 330, involved the termination of parental rights under paragraph
        1501(D)(p) of the Adoption Act (Ill. Rev. Stat. 1985, ch. 40, ¶ 1501(D)(p)), which was
        substantially similar to the statute at issue here. There, the trial court heard the testimony of a
        psychiatrist from McFarland Mental Health Center (Center), where the respondent had been
        previously treated for paranoid schizophrenia. E.J.F., 161 Ill. App 3d at 331. Another
        physician from the Center testified to the mother’s mental-illness issues as well. Id. She had a
        history of hospitalizations and was not considered capable of functioning outside of a
        supervised living situation. Id. Their opinions were based on over four months of evaluation.
        Even there, the court considered evidence of her lack of cooperation with offered services. Id.
        at 329.
¶ 102       In In re J.P., 261 Ill. App. 3d 165, 168, 633 N.E.2d 27, 36 (1994), a clinical psychologist,
        Dr. Marty Traver, testified the mother was determined to be mildly mentally retarded and,
        although she had “all the physical actions of a schizophrenic and exhibited characteristics of
        bipolar manic-depressive disorder,” she did not warrant such a diagnosis. She was considered
        to meet the definition of both mental retardation and developmental disability. Id. at 169. Dr.
        Traver further opined the mother’s inability to parent would extend beyond a reasonable period

                                                    - 15 -
        of time. Id. The mother was also examined by a psychiatrist, who reported findings consistent
        with Dr. Traver. Id. There was also evidence presented from the caseworker and a home
        interventionist about the mother’s progress, in addition to notation by the caseworker of the
        various visual and auditory hallucinations the mother reported experiencing. Id. at 171-72.
¶ 103        Our supreme court was asked to consider the constitutionality of subparagraph (p) in In re
        R.C., 195 Ill. 2d 291, 297, 745 N.E.2d 1233, 1238 (2001). Finding the statute constitutional,
        the court, while discussing the second element regarding the persistent nature of the parent’s
        mental condition, noted “evidence demonstrating that the parent could become able to
        discharge his responsibilities should be considered, even in the absence of evidence that the
        germinal mental condition could itself be cured or eradicated.” Id. at 307.
¶ 104        It would therefore seem, where the State is proceeding not necessarily on a basis of mental
        illness, but on a mental disability, courts upholding termination require more information of a
        respondent’s ability to parent than simply the opinion of the mental-health expert. That would
        only make sense. What would be the best way to either corroborate or question the expert’s
        opinion about future events? How the parent performed with regard to services offered could
        give important insight into whether, although developmentally disabled, the parent was
        capable of learning the necessary parenting skills and applying them to their own child in a
        controlled environment like visitations.
¶ 105        Here, in the family service plan dated December 6, 2016, it was noted in his participation
        with the parenting and nurturing class, respondent was doing “a good job” of applying what he
        had been learning during class when interacting with his child. This was true even though he
        was unable to pass the test at the end of class.
¶ 106        The United States Supreme Court has stated “the interest of parents in the care, custody,
        and control of their children—is perhaps the oldest of the fundamental liberty interests
        recognized by this Court.” Troxel v. Granville, 530 U.S. 57, 65 (2000); see also Santosky v.
        Kramer, 455 U.S. 745, 753 (1982) (stating “parents retain a vital interest in preventing the
        irretrievable destruction of their family life”). Our supreme court has also recognized “a
        parent’s liberty interest in raising children.” In re M.H., 196 Ill. 2d 356, 362, 751 N.E.2d 1134,
        1139 (2001). Because of the fundamental nature of that right, “the State must bear a heavy
        burden if it wishes to sever parental rights without the parent’s consent.” In re Tekela, 202 Ill.
2d 282, 298, 780 N.E.2d 304, 313 (2002). Considering the circumstances of parents like
        respondent in this case, the First District has stated:
                  “Courts do not, and indeed should not, lightly terminate parental rights or summarily
                  dismiss a mentally ill person’s rights. The unfitness of a mentally ill parent is grounded
                  on the parent’s inability to discharge parental responsibilities, not the parent’s inability
                  to control her conduct.” In re A.J., 269 Ill. App. 3d 824, 828-29, 646 N.E.2d 239, 242
                  (1994).
¶ 107        The court then commented on the length of time taken by the State to assist the respondent
        in that case, noting the “State agency’s goal was to reunite respondent with her children. In that
        regard, the State marshalled the resources available to it to address her mental condition, care
        for her children and attempt to reunite their family.” Id. at 829.
¶ 108        It is truly unfortunate such was not the goal in this case.
¶ 109        The State needed the testimony of the expert to seek termination of respondent’s parental
        rights on the basis of his intellectual and developmental disabilities. It should not have been


                                                     - 16 -
        dispositive. If, for example, Dr. Osgood testified as she did in this case, but for the sake of
        argument, all reports, therapists, and counselors said respondent was fully able to parent his
        child safely, would the trial court have been required to find respondent unfit?
¶ 110        I may be forced to agree with the fact that, as the question was framed by the majority, the
        trial court’s determination may not constitute “manifest error.” However, when it is found
        DCFS has failed to provide any of the necessary accommodations with which to assess a
        parent’s ability to adequately parent their child, it is manifestly unjust and unreasonable under
        the circumstances to find the parent unfit until that opportunity is provided.
¶ 111        Here, once Dr. Osgood rendered her opinion, nothing was ever done to accommodate
        respondent—no parenting education or assistance was ever provided. He was still on the
        waiting list at the time of termination. DCFS simply ran out the clock and then relied solely on
        the testimony of the doctor. This decision is, in my opinion, rendered even more unreasonable
        by the fact the record indicated he was employed, paid his own bills, and provided for himself
        and his family before DCFS intervention and there was testimony at the termination hearing
        regarding his care for two young nieces from time to time.
¶ 112        Respondent was obligated, by order of the trial court, to cooperate with DCFS and comply
        with any service plans and correct any conditions that led to the child being placed in care.
        DCFS was equally obligated to make all necessary accommodations in the provision of those
        services, which would permit respondent an opportunity to meaningfully participate.
¶ 113        Once the decision is made for parents to participate in services in order to obtain the return
        of their children, failure to allow meaningful participation should preclude a finding of
        unfitness, except under the most extreme circumstances. Either that or the legislature should
        change the statute to provide for termination immediately upon the rendering of an opinion by
        a licensed psychologist or psychiatrist indicating the person suffers from an “inability to
        discharge parental responsibilities by reason of intellectual and developmental disability” and
        that the inability would “extend beyond a reasonable period of time.”
¶ 114        Otherwise, we are abdicating our responsibility as judges to the decision of the
        psychologist. We have gone from using the psychologist’s opinion as the threshold for an
        allegation of unfitness to dispositive evidence. As long as a trial court is permitted to rely upon
        that expert opinion alone, without requiring DCFS to make any meaningful effort to provide
        parents with the opportunity to either succeed or fail in services modified to allow for the
        accommodations to which they are entitled by law, there is no impetus for change.
¶ 115        It is for this reason I specially concur in this case.




                                                    - 17 -